DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.

Response to Arguments
Applicant’s remarks on pp. 6-8 and amendments with respect to the rejections under 35 U.S.C. 112 have been fully considered but they are not persuasive.  The language related to calculating LGC values “based on” the lateral reference line, while amended, remains recited in the claim.  As pointed out previously, this calculation is necessarily computer-implemented and applicant does not have written description support of the underlying algorithm(s) as required by MPEP § 2161.01(I).  As detailed in that section, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the Vasudevan Software, Inc. v. MicroStrategy, Inc. (Fed. Cir. 2015).  
While the subject matter of the previously presented claims was identified as distinguishing from the prior art, new grounds of rejection under 35 U.S.C. 103(a) are applied which are necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 14 recites that the processor is “configured to calculate the first LGC value of the first touch input point corresponding to the curve based on the lateral reference line” and further configured to “calculate the second LGC value of the second touch input point based on the lateral reference line” (emphasis added).  Independent claim 22 recites corresponding method steps.  The specification merely repeats this language at [0027] with respect to a single LGC value without detailing the algorithm(s) associated with this calculation, as required by MPEP § 2161.01(I).  For this reason, claims 14-29 are rejected as failing to satisfy the written description requirement.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).




s 14-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vera et al. (US 6,063,030) in view of Dubois et al. (US 2005/0059892).
Vera discloses an ultrasound system and corresponding method of controlling an ultrasound system including a probe (transducer head) configured to transmit and receive reflected echo signals and generate an associated image by a processor, as in col. 1, lines 8-23 and shown in image area 12 of Figs. 3A-B.  Vera further discloses that the display configuration of Figs. 3A-B is a touch panel (virtual control user interface) which is configured to receive a user’s touch input, as in col. 2, lines 12-25.  The touch panel includes display of various lateral reference lines (those intersecting virtual image tracks 62A and 62B shown in Figs. 3A and 3B mark lateral reference positions corresponding to gain compensation adjustments) as detailed in the paragraph bridging cols. 7 and 8 in which “a touch type display screen is utilized, [and] the operator touch[es] the virtual image of slide bar 60A and move[s] the slide bar along virtual image line 62A to the appropriate position.”  Since they are disclosed as virtual lines on a display screen, each of the lines shown in Figs. 3A and 3B must necessarily be generated by the associated processor.  The lines are gain control reference lines to which slide bars 60A and 60B are moved and are not disclosed to be dependent upon current lateral gain compensation values, as claimed.  
Movement of either of slide bar 60A or 60B along track 62A or 62B, respectively, requires at least first and second touch input points.  While a linear touch input is implied with the movement of 60A along track 62A, a line is not precluded by the claimed curve according to the mathematical definition of a curve.  Movement of slide bar 60A or 60B to change the gain compensation results in an adjustment of a plurality of time gain compensation values, as in the paragraph bridging cols. 7 and 8, in which “simultaneously with this change [in touch input], the 
	Both the lateral reference lines are shown and the touch input is received in the same “first” area of the touch panel, as shown in Figs. 3A and 3B.  The image area 12 is also shown to at least partially overlap this area, as they are contained in the same two dimensional region of the virtual control user interface, as relevant to claims 18 and 26.  Additionally, sectors or divided regions overlap the ultrasonic image area, as in the paragraph beginning at line 28 of col. 8, and the touch input for adjusting gain is received directly over the image area, as in the description of moving from position X1 to position Y1, for example, in the cited passage.
	While the system and functionality of Vera is directed to adjusting time gain compensation, both time gain and lateral gain compensations are known to those skilled.  In the same field of gain compensation of ultrasound images, Dubois teaches both, as in at least [0004].  Dubois shows a similar display which is optionally virtual in Figs. 7 and 8 and described with respect to lateral gain compensation in [0053]-[0054].  The lateral gain values generated by the touch inputs of the user necessarily correspond to different lateral positions of the ultrasound image.  See at least [0051] in which “lateral gain controls [...] give the user the ability to adjust the relative brightness laterally across an ultrasound image.”  It would have been obvious to those skilled to incorporate the dual lateral and time gain compensation functionality into the system and method of Vera in order to compensate for signal attenuation both as it propagates in a depth-wise direction, as with time gain compensation, and to adjust the relative brightness laterally across the image, as with lateral gain compensation, as taught in the cited passage.

Regarding claims 19 and 27, the processor of Vera is configured to update the image signals simultaneously with the gain adjustments, as from the cited paragraph bridging cols. 7 and 8.  The processor as modified by the teachings of Dubois with respect to claims 14 and 22 also performs a lateral gain compensation on the echo signals based on the current LGC values and updates the displayed ultrasound image based on the adjusted values.  See at least cited [0057] and [0060].
The lateral reference lines cited with respect to claims 14 and 22 are shown as solid lines, as relevant to claims 21 and 29.  With respect to claims 20 and 28, it is within the purview of those skilled in the art of user interface design to incorporate a variety of indicator lines, inclusive of both dotted and solid lines.  It would have been obvious to those skilled to render the lines of Figs. 3A-B as dotted lines as a simple aesthetic design choice which would not otherwise alter the functionality of the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,016,759.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  The instant claims are broader and therefore anticipated by the conflicting claims.  The instant claims are broader in that only lateral gain compensation is required and only a single reference line is required and coarse and fine adjustments are not required.  While certain terminology differs resulting in different interpretation (e.g., the conflicting claims recite a signal acquiring unit and the instant claims recite a probe), the limitations encompass the same structure.
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,403,855.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  While the instant claims are directed to lateral gain compensation and the conflicting claims are directed to time gain compensation, each is performed by a touch input and exploits at least one reference line.  Those skilled understand that gain compensation generally accounts for both depth and lateral adjustments and the difference is therefore obvious within the skill level of the art.  While certain terminology differs resulting in different interpretation (e.g., the conflicting claims recite a signal acquiring unit and the instant claims recite a probe), the limitations encompass the same structure.
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,055,920.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound .  
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 9,259,209.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  While the instant claims are directed to lateral gain compensation and the conflicting claims are directed to time gain compensation, each is performed by a touch input and exploits at least one reference line.  Those skilled understand that gain compensation generally accounts for both depth and lateral adjustments and the difference is therefore obvious within the skill level of the art.  
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,321,891.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  While the instant claims are directed to lateral gain compensation and the conflicting claims are directed to time gain compensation, each is performed by a touch input and exploits at least one reference line.  Those skilled understand that gain compensation generally accounts for both depth and lateral adjustments and the difference is therefore obvious within the skill level of the art.  
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,456,111.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amemiya ‘218 is cited for touch panel (in the form of a tablet pointer) gain compensation that is performed by a curved touch input (based on the colloquial rather than the mathematical definition of a curve).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793